FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700, Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The inquiry during examination is patentability of the invention as the inventor or a joint inventor regards such invention.  If the claims do not particularly point out and distinctly claim that which the inventor or a joint inventor regards as his or her invention, the appropriate action by the examiner is to reject the claims under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989).

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The term “interval” added to the claims is vague and confusing, especially in view of this interval being defined in claims 1 and 4 as existing between the distal end portions (14ab in instant Figure 2) of adjacent pairs of the stirring blades.  This term “interval” is construed as the axial spacing “S” between the adjacent horizontal bars of the axially spaced blades 14a, as seen in Figure 2.  Note the arguments on page 8 define the interval as existing between the distal end portions of the stirring blades (i.e., one or more the horizontal bars connected to the distal vertical bars of the. . . blade portions) yet these distal end portions are defined in claims 1, 4, and 9 and the specification as equivalent to the vertical bar 14ab.  The interval or spacing “S” is not actually defined by a spacing between these distal end portions 14ab.  Accordingly, the pending claims in view of the disclosure, Figures, and arguments are a morass of contradiction and confusion.  The examiner does agree that that the KR ‘296 reference does not show this interval or axial spacing between horizontal bars of axially adjacent pairs of stirring blades. as in the instant invention, however, the record is far removed from clearly claiming this subject matter.  
The following rejections are again mandated by Supervisory Review of the application:
Amended claims 13-20 remain of indeterminate scope.  The “with the stirring device. . ." language invokes what method steps related to the production of the glass sheet?  The language “with the stirring device” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite steps related to such use, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claims 13-20 are further rejected under 35 U.S.C. 112(b) as being indefinite in that these claims fail to point out what steps are included or excluded by the claim language.  The claims are incomplete - how does the stirring device itself manufacture a glass sheet?  The examiner would agree that a claim reciting --A method of stirring molten glass, the method comprising rotating the stirring device of claim 1 within the molten glass.--  would be a proper claim.  However, the pending method claims related to the production of a glass sheet are omnibus type claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-20, as best understood, are rejected under 35 U.S.C. 103 as being obvious over KR 10-2013-014296 in view of Lineman et al. (US 8087262 B2).
KR ‘ 296 discloses producing high quality glass products in the abstract thereof but does not necessarily disclose manufacturing a glass sheet with the use of its stirring device.  Lineman et al. discloses manufacturing a glass sheet with the use of its stirrer 105 (col. 4, lines 54-58 and col. 6, lines 6-7 and see Figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the invention to have used the stirring device of KR ‘296 to manufacture a glass product such as a glass sheet as disclosed by Lineman to thereby produce a high-quality glass sheet generally free of undesirable bubbles (see abstract of KR ‘296).

Allowable Subject Matter
None.

Response to Amendment
Applicant's arguments filed 1 SEP 2022 have been fully considered but they are not persuasive.  Although applicant believes the amended claims comply with 35 U.S.C. § 112(b), the deficiencies enumerated above are considered valid for the reasons outlined.  
While the examiner might speculate as to what is meant by the language of claims 1-12, the uncertainty provides the examiner with no proper basis for making the comparison between that which is claimed and the prior art (MPEP 2173.06).  Rejections under 35 U.S.C. 103 should not be based upon "considerable speculation as to the meaning of terms employed and assumptions as to the scope of the claims." In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).  When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become obvious, but rather the claim becomes indefinite. In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970).  As it has been held that it is improper to rely on what are at best speculative assumptions as to the meaning of a claim and then base a rejection under 35 U.S.C. 103 thereon, no such rejections have been made concerning these claims.  Ex parte Brummer, 12 USPQ2d 1654.  However, the lack of such rejections should not be construed as meaning that the claims as presently drawn would be patentable if corrected.  Any response should carefully consider the prior art of record in accordance with 37 CFR 1.111.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 at telephone number (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        
								





29 September 2022